                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SFR SERVICES, LLC,

            Plaintiff,

v.                                   Case No:       2:19-cv-229-FtM-29NPM

LEXINGTON INSURANCE COMPANY,

            Defendant.



                            OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #13) filed on April 18, 2019.                   Plaintiff

filed a Response (Doc. #21) on May 29, 2019, and defendant filed

a Reply (Doc. #25) on June 11, 2019.             For the reasons set forth

below, the motion is denied.

                                            I.

     On January 29, 2019, plaintiff SFR Services, LLC (Plaintiff)

filed a single-count Complaint (Doc. #4) in the Circuit Court of

the Twentieth Judicial Circuit in and for Lee County, Florida.

The Complaint asserts a breach of contract claim against defendant

Lexington Insurance Company (Defendant).                 On April 12, 2019,

Defendant   removed   the   action     to    this    Court   on   the   basis   of

diversity jurisdiction.      (Doc. #1.)

     According to the Complaint (Doc. #4): On an unspecified date,

Defendant   issued    an   insurance    policy      to   Coronado   Condominium
Owners    Association,     Inc.   (Coronado).           (Doc.   #4,    ¶   5.)     The

insurance policy provided insurance coverage to real property

located at 11280 Bienvenida Way in Fort Myers, Florida.                    (Id.)   On

September 9, 2017, the insured real property sustained storm

damage; on an unspecified date, Coronado reported that damage to

Defendant. (Id., ¶¶ 7-8.)

       On September 19, 2018, Coronado executed an Assignment of

Insurance Benefits, which assigned Coronado’s “rights, benefits,

and proceeds” under the insurance policy to Plaintiff.                       (Id., ¶

9.)    Plaintiff alleges that Defendant has “refused to pay for all

covered    damages”   to    the   Coronado       real    property     sustained    on

September 9, 2017, “despite such payment being required by the”

insurance policy.     (Id., ¶ 10.)

                                           II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”         Id. at 555.           See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                     This requires



                                       2
“more       than    an   unadorned,        the-defendant-unlawfully-harmed-me

accusation.”          Ashcroft      v.    Iqbal,       556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals    of   the    elements          of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s       liability     fall       short         of    being      facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).             Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                              Iqbal, 556

U.S. at 679.

                                                III.

       Defendant now moves to dismiss Plaintiff’s Complaint because

Plaintiff      failed     to    perform      certain         contractual            conditions




                                            3
precedent prior to filing the instant lawsuit.1              Specifically,

Defendant   asserts     that   Plaintiff    failed    to     “comply   with

[Defendant’s] request for completion of a Sworn Proof of Loss and

for relevant books and records it has requested” pursuant to the

insurance policy.     (Doc. #13, ¶ 12.)

     In arguing that Plaintiff has failed to satisfy its conditions

precedent to filing this lawsuit, Defendant cites to evidence

outside the pleadings.    The Court, however, will not consider such

extrinsic evidence in ruling on the instant motion to dismiss.

See Kinsey v. MLH Fin. Servs., Inc., 509 F. App'x 852, 853 (11th

Cir. 2013)(A court’s review of a motion to dismiss is generally

limited “to a consideration of the pleadings and exhibits attached

thereto.”   (citation     omitted)).       Further,    the     Complaint’s

allegation that “[a]ll conditions precedent to the institution of

this action have either been        performed   or have      occurred”   is

sufficient to satisfy the pleading requirement for compliance with

a condition precedent under the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 9(c)(“In pleading conditions precedent, it

suffices to allege generally that all conditions precedent have

occurred or been performed.”).         Defendant’s motion is therefore

denied.




     1 Defendant moves in the alternative to abate this action
until Plaintiff satisfies its conditions precedent to filing suit.



                                   4
    Accordingly, it is now

    ORDERED:

    Defendant’s Motion to Dismiss (Doc. #13) is DENIED.

    DONE AND ORDERED at Fort Myers, Florida, this   14th   day of

November, 2019.




Copies: Counsel of record




                               5
